United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 22, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-60926
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CURTIS J. HARDY,
also known as Curtis Jerome Hardy,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                   USDC No. 3:03-CR-68-ALL-WN
                      --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Curtis J. Hardy appeals his conviction and sentence for

armed bank robbery, in violation of 18 U.S.C. § 2113, and for

brandishing a firearm during a crime of violence, in violation

of 18 U.S.C. § 924(c)(1).   He contends that his conviction and

sentence should be reversed because trial counsel was ineffective

in failing to argue that he was right-handed, whereas the

evidence indicated that the robber was left-handed, which failure

he asserts deprived him of his only defense.   Because the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-60926
                                 -2-

instant case is not one of the rare cases in which the record is

sufficiently developed to allow this court to evaluate the merits

of the claim, we decline to address it.    See United States v.

Maria-Martinez, 143 F.3d 914, 916 (5th Cir. 1998); United States

v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987).    Hardy may bring

his ineffective-assistance-of-counsel claim in a collateral

proceeding under 28 U.S.C. § 2255.     See Massaro v. United States,

538 U.S. 500, 504 (2003).

     Hardy next contends that the district court erred in denying

his motion to suppress the evidence found in his girlfriend’s

apartment at the time of his arrest.    His appellate brief on the

issue is directed solely to the district court’s conclusion that

his girlfriend, Cherries Young Odie, voluntarily consented to the

search, urging that the search was invalid because it resulted

from an illegal de facto arrest and because Odie was not advised

that she could decline to give her consent.

      Even if it were assumed that the district court erred in

concluding that Odie voluntarily consented to the search, Hardy

has abandoned, by failing to raise in his appellate brief, any

argument challenging the district court’s alternative ruling that

exigent circumstances justified the search.     See United States v.

Reyes, 300 F.3d 555, 558 n.2 (5th Cir. 2002); Yohey v. Collins,

985 F.2d 222, 225 (5th Cir. 1993); see also United States v.

Prince, 868 F.2d 1379, 1386 (5th Cir. 1989) (a new argument may

not be raised for the first time in a reply brief).
                     No. 03-60926
                          -3-

The district court’s judgment is AFFIRMED.